IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 171A17

                                Filed 2 March 2018

STATE OF NORTH CAROLINA

              v.
DARYL WILLIAMS



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 801 S.E.2d 169 (2017), reversing a judgment

entered on 12 August 2015 by Judge Paul L. Jones in Superior Court, Wayne County,

and awarding defendant a new trial. On 17 August 2017, the Supreme Court allowed

the State’s petition for discretionary review of an additional issue. Heard in the

Supreme Court on 10 January 2018.


      Joshua H. Stein, Attorney General, by Scott A. Conklin, Assistant Attorney
      General, for the State-appellant.

      Gilda C. Rodriguez for defendant-appellee.


      PER CURIAM.


      We reverse in part the decision of the Court of Appeals for the reasons stated

in the dissenting opinion, and we remand this case to the Court of Appeals to address

defendant’s remaining argument on appeal. The State’s petition for discretionary

review as to an additional issue was improvidently allowed.
                         STATE V. WILLIAMS

                         Opinion of the Court



    REVERSED IN PART AND REMANDED; DISCRETIONARY REVIEW

IMPROVIDENTLY ALLOWED.




                                 -2-